DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-6, 8-14, 16-18 and 20-24 are currently pending in this application. Claims 7, 15, and 19 have been cancelled.
Priority
3.	 No foreign priority has been claimed. Applicant claims benefit to numerous application (see specification) with the earliest filing date of 05/09/2016. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/07/2021 and 09/08/2021 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 8/26/2006 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, 10 and 18:
The primary reason for the allowance of claim 1 is the inclusion of: a response circuit structured to initiate an action in response to the bearing performance parameter including enabling or disabling a processing of detection values by switching to sensors having at least one of: different It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
The primary reason for the allowance of claim 10 is the inclusion of the method steps of: enabling or disabling a processing of detection values, in response to the bearing performance parameter, by switching to sensors having at least one of: different response rates, different sensitivity, or different ranges. It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
The primary reason for the allowance of claim 18 is the inclusion of the method steps of: wherein the action in response to the bearing performance parameter comprises an action including at least one of: adjusting a sensor scaling value, selecting an alternate sensor from a plurality of available sensors, acquiring data from a plurality of sensors of different ranges, recommending an alternate sensor, or increasing an acquisition range for a sensor. It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
Claims 2-6, 8-9 and 21 are allowed due to their dependency on claim 1.
Claims 11-14, 16-17 and 22-23 are allowed due to their dependency on claim 10.
Claims 20 and 24 are allowed due to their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pal US Pub 2019/0354096 teaches a system for rule management, predictive maintenance and quality assurance of a process and machine using reconfigurable sensor networks and big data machine learning. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        November 4, 2021